        Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 1 of 8


1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9
10   PRODUCE PAY, INC.,                                 )       Case No.: 1:21-cv-00980-AWI-JLT
                                                        )
11                   Plaintiff,                         )       SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
12           v.                                         )
                                                                Pleading Amendment Deadline: 1/3/2022
                                                        )
13   TERRA BELLA LLC, et al.,                           )       Discovery Deadlines:
                                                        )             Initial Disclosures: 9/17/2021
14                   Defendants.                        )             Non-Expert: 3/1/2022
                                                        )             Expert: 5/16/2022
15
                                                                      Mid-Discovery Status
16                                                                    Conference: 1/7/2022 at 8:30 a.m.

17                                                              Non-Dispositive Motion Deadlines:
                                                                      Filing: 6/1/2022
18                                                                    Hearing: 7/1/2022

19                                                              Dispositive Motion Deadlines:
                                                                       Filing: 8/1/2022
20                                                                     Hearing: 9/12/2022
21                                                              Settlement Conference:
                                                                       11/16/2021, 10:00 a.m.
22                                                                     510 19th Street, Bakersfield, CA
23                                                              Pre-Trial Conference:
                                                                        11/3/2022 at 10:00 a.m.
24
                                                                        Courtroom 2
25
26
27
             1
28             The Court finds the information provided by the parties in the Joint Scheduling Report and worksheet
     (Doc. 8) sufficient to schedule the matter without a hearing. Thus, the scheduling conference set for September
     17, 2021 is VACATED.
                                                            1
          Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 2 of 8


1                                                              Trial:   1/3/2023 at 8:30 a.m.
                                                                        Courtroom 2
2                                                                       Court trial: 3-5 days
3
4    I.      Information Concerning the Court’s Schedule

5            Out of fairness, the Court believes it is necessary to forewarn litigants that the Fresno Division

6    of the Eastern District of California now has the heaviest District Court Judge caseload in the entire

7    nation. While the Court will use its best efforts to resolve this case and all other civil cases in a timely

8    manner, the parties are advised that not all of the parties’ needs and expectations may be met as

9    expeditiously as desired. As multiple trials are set to begin upon the same date, parties may find their

10   case trailing with little notice before the trial begins. The law requires that the Court give any criminal

11   trial priority over civil trials or any other matter. The Court must proceed with a criminal trial even if a

12   civil trial was filed earlier and set for trial first. Continuances of any civil trial under these

13   circumstances will no longer be entertained, absent a specific and stated finding of good cause. All

14   parties should be informed that any civil trial set to begin during the time a criminal trial is proceeding

15   will trail the completion of the criminal trial.

16           The parties are reminded of the availability of a United States Magistrate Judge to conduct all

17   proceedings in this action. A United States Magistrate Judge is available to conduct trials, including

18   entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, and Local

19   Rule 305. The same jury pool is used by both United States Magistrate Judges and United States

20   District Court Judges. Any appeal from a judgment entered by a United States Magistrate Judge is

21   taken directly to the United States Court of Appeal for the Ninth Circuit. The parties are informed that

22   no substantive rulings or decisions will be affected by whether a party chooses to consent.

23           Finally, the Fresno Division of the Eastern District of California, whenever possible, is utilizing

24   United States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant

25   to the Local Rules, Appendix A, reassignments will be random, and the parties will receive no advance

26   notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

27   District of California.

28           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to


                                                           2
            Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 3 of 8


1    conduct all further proceedings, including trial. Within 10 days of the date of this order, the parties

2    SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

3    whether they will consent to the jurisdiction of the Magistrate Judge.

4    II.       Pleading Amendment Deadline

5              Any requested pleading amendments are ordered to be filed, either through a stipulation or

6    motion to amend, no later than January 3, 2022.

7    III.      Discovery Plan and Cut-Off Date

8              The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

9    on or before September 17, 2021.

10             The parties are ordered to complete all discovery pertaining to non-experts on or before March

11   1, 2022, and all discovery pertaining to experts on or before May 16, 2022.

12             The parties are directed to disclose all expert witnesses, in writing, on or before March 15,

13   2022, and to disclose all rebuttal experts on or before April 15, 2022. The written designation of

14   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

15   and (C) and shall include all information required thereunder. Failure to designate experts in

16   compliance with this order may result in the Court excluding the testimony or other evidence offered

17   through such experts that are not disclosed pursuant to this order.

18             The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

19   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

20   included in the designation. Failure to comply will result in the imposition of sanctions, which may

21   include striking the expert designation and preclusion of expert testimony.

22             The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

23   disclosures and responses to discovery requests will be strictly enforced.

24             A mid-discovery status conference is scheduled for January 7, 2022 at 8:30 a.m. before Judge

25   Thurston, located at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-

26   discovery status conference report one week before the conference. Counsel also SHALL lodge the

27   status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the

28   discovery counsel have completed and that which needs to be completed as well as any impediments


                                                          3
           Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 4 of 8


1    to completing the discovery within the deadlines set forth in this order. Counsel SHALL discuss

2    settlement and certify that they have done so. Counsel may appear via teleconference by dialing (888)

3    557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

4    Clerk receives a written notice of the intent to appear telephonically no later than five court days

5    before the noticed hearing date.

6    IV.      Pre-Trial Motion Schedule

7             All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

8    than June 1, 20222, and heard on or before July 1, 2022. Non-dispositive motions are heard at 9:00

9    a.m., before Judge Thurston at the United States District Courthouse located at 510 19th Street,

10   Bakersfield, California.

11            No motion to amend or stipulation to amend the case schedule will be entertained unless

12   it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

13   written discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

14   A party with a discovery dispute must first confer with the opposing party in a good faith effort to

15   resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

16   promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be

17   the obligation of the moving party to arrange and originate the conference call to the court. To

18   schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan

19   Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three days before the

20   conference, counsel SHALL file informal letter briefs detailing their positions. The briefs may not

21   exceed 7 pages, excluding exhibits. Counsel must comply with Local Rule 251 with respect to

22   discovery disputes or the motion will be denied without prejudice and dropped from the Court’s

23   calendar.

24            All dispositive pre-trial motions shall be filed no later than August 1, 2022, and heard no later

25   than September 12, 2022, in Courtroom 2 at 8:30 a.m. before the Honorable Anthony W. Ishii, United

26
27
              2
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                          4
           Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 5 of 8


1    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

2    and Local Rules 230 and 260.

3    V.       Motions for Summary Judgment or Summary Adjudication

4             At least 21 days before filing a motion for summary judgment or motion for summary

5    adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues to

6    be raised in the motion.

7             The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

8    question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole or

9    in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the issues

10   for review by the court; 5) explore the possibility of settlement before the parties incur the expense of

11   briefing a motion; and 6) to develop a joint statement of undisputed facts.

12            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

13   statement of undisputed facts at least five days before the conference. The finalized joint statement of

14   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

15   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

16   statement of undisputed facts.

17            In the notice of motion the moving party SHALL certify that the parties have met and conferred

18   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

19   comply may result in the motion being stricken.

20   VI.      Pre-Trial Conference Date

21            November 3, 2022, at 10:00 a.m. in Courtroom 2 before Judge Ishii.

22            The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

23   The parties are further directed to submit a digital copy of their pretrial statement in Word format,

24   directly to Judge Ishii's chambers, by email at AWIOrders@caed.uscourts.gov.

25            Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

26   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

27   The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

28   Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the


                                                         5
        Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 6 of 8


1    Court to explain the nature of the case to the jury during voir dire.

2    VII.    Trial Date

3            January 3, 2023, at 8:30 a.m. in Courtroom 2 before the Honorable Anthony W. Ishii, United

4    States District Court Judge.

5            A.      This is a court trial.

6            B.      Counsels' Estimate of Trial Time: 3-5 days.

7            C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

8    California, Rule 285.

9    VIII. Settlement Conference

10           A settlement conference is scheduled for November 16, 20213 at 9:00 a.m., located at 510 19th

11   Street, Bakersfield, California.

12           Unless otherwise permitted in advance by the Court, the attorneys who will try the case shall

13   appear at the settlement conference with the parties and the person or persons having full authority

14   to negotiate and settle the case on any reasonable terms4 at the conference. Consideration of

15   settlement is a serious matter that requires preparation prior to the settlement conference. Set forth

16   below are the procedures the Court will employ, absent good cause, in conducting the conference.

17           At least 21 days before the settlement conference, Plaintiff SHALL submit to Defendant via fax

18   or e-mail, a written itemization of damages and a meaningful5 settlement demand which includes a brief

19   explanation of why such a settlement is appropriate. Thereafter, no later than 14 days before the

20   settlement conference, Defendant SHALL respond, via fax or e-mail, with an acceptance of the offer or

21   with a meaningful counteroffer which includes a brief explanation of why such a settlement is

22
23
             3
               The Court is short setting the settlement conference, at the request of the parties. If the parties are
24   not prepared to discuss settlement in a meaningful way as the date for the conference approaches, they
     SHALL file a stipulation to continue it.
25           4
               Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like
26   may be represented by a person whose recommendations about settlement are relied upon by the ultimate
     decision makers.
27           5
               “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the
     offering party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to
28   the other party. If, however, the offering party is only willing to offer a settlement which it knows the other
     party will not accept, this should trigger a recognition the case is not in a settlement posture and the parties
     should confer about continuing or vacating the settlement conference via stipulation.
                                                           6
           Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 7 of 8


1    appropriate. The parties SHALL continue to exchange counteroffers until it is no longer

2    productive.

3             If settlement is not achieved, each party SHALL attach copies of their settlement offers to their

4    Confidential Settlement Conference Statement, as described below. Copies of these documents shall

5    not be filed on the court docket.

6                     CONFIDENTIAL SETTLEMENT CONFERENCE STATEMENT

7             At least five court days before the settlement conference, the parties shall submit, directly to

8    Judge Thurston’s chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential Settlement

9    Conference Statement. The statement should not be filed with the Clerk of the Court nor served on

10   any other party, although the parties may file a Notice of Lodging of Settlement Conference

11   Statement. Each statement shall be clearly marked “confidential” with the date and time of the

12   settlement conference indicated prominently thereon.

13            The Confidential Settlement Conference Statement shall include the following:

14            A.     A brief statement of the facts of the case.

15            B.     A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

16                   the claims are founded; a forthright evaluation of the parties' likelihood of prevailing on

17                   the claims and defenses; and a description of the major issues in dispute.

18            C.     A summary of the proceedings to date.

19            D.     An estimate of the cost and time to be expended for further discovery, pretrial and trial.

20            E.     The relief sought.

21            F.     The party's position on settlement, including present demands and offers and a history of

22                   past settlement discussions, offers and demands.

23   IX.      Requests for Bifurcation, Appointment of Special Master, or other

24            Techniques to Shorten Trial

25            Not applicable at this time.

26   X.       Related Matters Pending

27            There are no pending related matters.

28   ///


                                                         7
           Case 1:21-cv-00980-AWI-JLT Document 10 Filed 09/13/21 Page 8 of 8


1    XI.      Compliance with Federal Procedure

2             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

3    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

4    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

5    handle its increasing case load, and sanctions will be imposed for failure to follow both the Federal

6    Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

7    XII.     Effect of this Order

8             The foregoing order represents the best estimate of the court and counsel as to the agenda most

9    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

10   parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

11   to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

12   subsequent status conference.

13            The dates set in this order are firm and will not be modified absent a showing of good

14   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

15   contained herein will not be considered unless they are accompanied by affidavits or declarations,

16   and where appropriate attached exhibits, which establish good cause for granting the relief

17   requested.

18            Failure to comply with this order may result in the imposition of sanctions.

19
20   IT IS SO ORDERED.

21         Dated:   September 10, 2021                                 _ /s/ Jennifer L. Thurston
22                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


                                                          8
